Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the original filing of 7-17-2020 Claims 1-20 are pending and have been considered below:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jain et al. (“Jain” 20180114001 A1).

Claim 1: Jain discloses a computer-implemented method for controlling an autonomous network communication process, the method comprising: initiating, by one or more processors executing an automatic algorithm, an interactive communication session with a network node for secure communication with a human user (Paragraph 62; access to user account for secure communication); receiving, by the one or more processors from the network node, a dynamic content including a request for input of information; extracting (Paragraphs 32-43; dynamic captcha content), by the one or more processors, context information indicating a process for receiving the information needed for continuing the communication session; automatically executing, by the one or more processors; the process for receiving the information (Paragraphs 12 and 32-43); and providing, by the one or more processors to the network node, the information for continuing the secure communication session (Paragraphs 32-43 and 62-63; access information in order to complete secure communication). 
Claim 2: Jain discloses a method of claim 1, wherein the autonomous network communication process comprises a headless browser, and the dynamic content is embedded in a web page (Jain: Paragraph 33-43; crawler and captcha). 
Claim 3: Jain discloses a method of claim 1, wherein the information comprises a session passcode (Jain: Paragraphs 33-43; password for login). 
Claim 4: Jain discloses a method of claim 3, wherein the extracting the context information comprises identifying, by the one or more processors based on the dynamic content, a separate communication channel registered to the human user for receiving the session passcode (Jain: Paragraphs 33-43; captcha dynamic content). 
Claim 5: Jain discloses a method of claim 4, wherein the separate communication channel is selected from the group consisting of an email address, an SMS address, and an authenticator application (Jain: Paragraphs 64 and 68; email). 
Claim 6: Jain discloses a method of claim 4, wherein automatically executing the process for receiving the information comprises accessing the separate communication channel registered to the human user, analyzing a message from a 
Claim 7: Jain discloses a method of claim 3, wherein providing the information comprises providing the session passcode to the network node (Jain: Paragraphs 33-43; password provided). 
Claim 8: Jain discloses a method of claim 1, wherein the information comprises a response to a CAPTCHA challenge and extracting the context information comprises identifying a type of the CAPTCHA challenge (Jain: Paragraphs 42-43; captcha challenge).
Claim 9: Jain discloses a method of claim 8, wherein automatically executing the process for receiving the information comprises sending the CAPTCHA challenge to an external resource and receiving a response to the CAPTCHA challenge from the external resource (Jain: Paragraphs 33-43 and 62-63; captcha response received from system).  
Claim 10: Jain discloses a method of claim 9, wherein providing the information comprises sending the CAPTCHA response to the network node (Jain: Paragraphs 62-63). 
Claims 11 and 20 are similar in scope to claim 1 and therefore rejected under the same rationale. 

Claim 13 is similar in scope to claim 3 and therefore rejected under the same rationale. 
Claim 14 is similar in scope to claim 4 and therefore rejected under the same rationale. 
Claim 15 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 16 is similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 17 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 18 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 19 is similar in scope to claims 9-10 and therefore rejected under the same rationale. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

GROSS ET AL. 20120191502 A1 {0112]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
2-12-2022